



COURT OF APPEAL FOR ONTARIO

CITATION:
Ryabikhina v. St.
    Michael's Hospital, 2012 ONCA 278

DATE: 20120501

DOCKET: M40697 (C53737, C53738)

Armstrong, Blair and Hoy JJ.A.

BETWEEN

Elena Ryabikhina and Nadejda Ryabikhina

Appellants/Moving Parties

and

St.
    Michaels Hospital, Dr. Renata Leong, Dr.
    Rajiv Shah and RN Ruth Sawatsky

Respondents/Responding Parties

Elena Ryabikhina and Nadejda Ryabikhina, in person

Christopher Hubbard and Andrew McCutcheon, for the
    respondents Dr. Renata Leong and Dr. Rajiv Shah

Jonathan Gutman, for the respondents, St. Michaels
    Hospital and Ruth Sawatsky

Heard and released orally: April 26, 2012

ENDORSEMENT

[1]

This is a motion to set aside the order of MacPherson J.A. of November
    4, 2011 in which he ordered the appellants to post security for costs of the
    appeal in the amount of $3,000 in favour of St. Michaels Hospital and Ms.
    Sawatsky, and $10,000 in favour of Dr. Leong and Dr. Shah.

[2]

The appeal is from the summary judgment order of Justice Belobaba of
    March 18, 2011 dismissing the appellants action.  The appellants move to set
    aside the order of Justice MacPherson on the basis that the order of Justice
    Belobaba was made without jurisdiction.  They assert multiple grounds.  The
    appellants perceive that they have experienced a number of injustices in the
    proceeding before Belobaba J.  We have considered their submissions together
    with the record before us and we find no merit in their position.  In respect
    of the order of Justice MacPherson, we see no basis upon which to interfere with
    it.

[3]

The motion to set aside the order of Justice MacPherson is therefore dismissed. 
    The respondent doctors shall have their costs payable by the appellants in the
    total amount of $1,000 inclusive of disbursements and applicable taxes.  The
    hospital and Ms. Sawatsky shall have their costs payable by the appellants in
    the total amount of $1,000 inclusive of disbursements and applicable taxes.

Robert P. Armstrong J.A.

R.A. Blair
    J.A.

Alexandra
    Hoy J.A.


